        Case 1:18-cr-10154-DPW Document 323 Filed 05/05/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF
 AMERICA
                                                  CRIMINAL No. 1:18-cr-10154-DPW

        v.

 JAY M. HEROD,

        Defendant


        JOINT MOTION TO DEFER HEROD’S REPORT DATE FOR 60 DAYS AND
                         TO SET BRIEFING SCHEDULE.

       The United States and the defendant Jay M. Herod hereby jointly move to defer this

defendant’s report date for 60 days from the currently scheduled report date to FMC-Devens on

May 15, 2020.

       In addition, the parties propose the following briefing schedule for the defendant’s

Motion to Alter the Judgement to Home Confinement (the Motion): Defendant Herod will

endeavor to file any supplement to the Motion by May 11. The Government will file its response

to the Motion by May 18 and Defendant’s reply will be due on May 22. The parties will also

confer in mid-June as to whether an additional deferral is appropriate.

                                             Respectfully submitted,

                                             ANDREW E. LELLING
                                             United States Attorney

                                      By:    /s/ Sara Miron Bloom
                                             SARA MIRON BLOOM
                                             Assistant United States Attorneys
                                             John Joseph Moakley United States Courthouse
                                             1 Courthouse Way, Suite 9200
                                             Boston, MA 02210
                                             (617) 748-3265
Case 1:18-cr-10154-DPW Document 323 Filed 05/05/20 Page 2 of 4



                            JAY M. HEROD

                            By: Leonard Milligan
                            LEONARD MILLIGAN
                            Counsel for Jay M. Herod


                            Dated: May 5, 2020




                              2
        Case 1:18-cr-10154-DPW Document 323 Filed 05/05/20 Page 3 of 4




                                CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) .

                                             /s/ Sara Miron Bloom
                                             Sara Miron Bloom
                                             Assistant United States Attorney



Date: May 5, 2020




                                                 3
        Case 1:18-cr-10154-DPW Document 323 Filed 05/05/20 Page 4 of 4



                              UNITED STATES DISTRICT
                              COURT DISTRICT OF
                              MASSACHUSETTS


 UNITED STATES OF AMERICA,                              )
                                                        )   No. 1:18-cr-10154-DPW-1
       v.                                               )
                                                    )
                                                    )
 FRANCIS M. REYNOLDS,                                   )
                                                    )
                        Defendant.                      )
                                                        )

                                     PROPOSED ORDER
       AND NOW, this day of February,           2020, upon consideration of government's assented-
to motion to file certain attachments to its sentencing memorandum under seal and for good
cause having been shown, it is hereby ORDERED that United States’ Assented to Motion is
GRANTED.

       IT IS FURTHER ORDERED that on February , 2020, the United States may file
under seal its Sentencing Memorandum attachments.


                                                             BY THE COURT:




                                                               Woodlock, J.




                                                4
